DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application has been reassigned to Examiner Monique Jackson (contact information below).  Any inconvenience to Applicants is regretted.
The amendment filed 10/1/2021 has been entered.  Claims 1-20 and 28-29 have been canceled.  Claims 21-27 and 30-40 are pending in the application.  Claims 25, 32-35 and 37-40 have been withdrawn from consideration as being directed to non-elected inventions and/or species.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicants’ comments with regards to the election/restriction requirement are acknowledged.  The Examiner recognizes that the election of species requirement as recited in the office action dated 4/21/2021 was presented in a manner that may have caused some confusion as to how the claims readable on the elected species were to be identified by the Applicants, particularly given the manner in which the different species groups were listed and given that the election of species requirement with regards to the mixed metal oxide appears to have grouped various formula features of instant claims 23-25 with common features of the two compounds recited in instant claim 27, as opposed to simply requesting an election of species between the two compounds and/or requesting Applicants to elect a specific z/y ratio or a specific formula.  The Examiner appreciates the Applicants’ understanding and interest in compact prosecution.
Claim Rejections - 35 USC § 103
Claims 21-24, 26, 27, 30, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Penneck (USPN 4,470,898) in view of Askit (US2014/0093778).  Penneck discloses a polymeric composition for electrical use having non-linear resistance characteristics as in the claimed invention (Abstract, Col. 2, lines 32-39), wherein the polymeric composition comprises one or more polymers, such as siloxane copolymers or silicone rubbers including those derived from dimethyl siloxane, and dispersed therein, one or more particulate compounds selected from the group consisting of: (i) compounds having a perovskite type crystal structure; (ii) compounds having a spinel crystal structure other than γ-Fe2O3 and spinel itself; (iii) compounds having an inverse spinel crystal structure; (iv) compounds having a mixed spinel crystal structure; (v) dichalcogenides of transition metals; (vi) ferro electrical materials; and (vii) Si3N4; in an amount of at least 10% by weight based on the polymer and in an amount such that the value of the nonlinear coefficient γ at some stress level between 0.01 kV/mm and 10 kV/mm is at least 1.5 (Abstract; Col. 2, line 32-Col. 3, line 4; Col. 4, lines 29-50).  Penneck discloses that as compounds of the type (ii) there may be mentioned, for example, compounds having the general formulae AB2O4 where A may represent Mg (an alkaline earth metal) and B may represent Co thereby clearly suggesting MgCo2O4 reading upon the claimed formula of instant claim 21 when x=0.5, y=1, and z=2 rendering the mixed metal oxide electrically neutral.
Penneck discloses that the polymeric composition may optionally comprise one or more particulate electrically conductive fillers (Col. 3, lines 5-7), particularly in admixture when Si3N4 and CoAl2O4 are used (Col. 3, lines 56-57), and that the polymers may optionally contain one or more conventionally used additives (Col. 5, lines 2-5); wherein the “proportion of particulate compounds and fillers may be widely varied, depending on (a) the electrical properties required 
Thus, the difference between the teachings of Penneck and the instantly claimed invention as recited in instant claim 21 is that Penneck does not specifically recite that the particulate filler compounds are in the form of flakes, as in instant claims 21-22, and more particularly, flakes of M1xCoO2 wherein M1 is an alkali metal, as in instant claims 23-24.  However, with regards to the particle shape, it is noted that Penneck does not limit the particulate compounds to any particular shape and actually utilizes both spherical and irregular-shaped particles in the examples; and given that platelet or flake-shaped particles are a known type of “irregular” particle shape in the art and that Penneck specifically discloses mixed metal oxide types that have lamellar structures, it would have been obvious to one having ordinary skill in the xM2yO2 that read upon mixed metal oxides as utilized in the invention taught by Penneck and as in the claimed invention, particularly as in instant claims 23-24 and 27, wherein the mixed metal oxides in the form of nanosheets having dimensions reading upon the broadly claimed “flakes” of instant claim 21 and aspect ratio of instant claim 22, provide various desirable properties over their bulk materials including electronic, ferromagnetic, magneto-optical, and electrochemical properties, as well as ease in processing particularly due to their ductility and high temperature resistance (Entire document, particularly Paragraphs 0003-0011 and 0061-0066).  Hence, given that Penneck is also concerned with ease in processing and utilizes the mixed metal oxide compounds in polymer compositions for various electrical applications, including processing and electrical applications at elevated temperatures (Cols. 1-2 and 6), and also discloses that the particle sizes of the particulate compounds are more preferably below about 5µ, wherein especially if the material is to be processed into a heat-shrinkable article, the smaller the particle size the better are the physical properties of the article; it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize the mixed metal oxide nanosheets taught by Askit in the invention taught by Penneck given that it is prima facie obviousness to simply substitute one known prima facie obviousness to use a known technique to improve similar devices in the same way, thereby rendering instant claims 21-22 obvious over Penneck in view of Askit.
With regards to instant claims 23-24 and 27, in addition to the fact that Askit specifically discloses NaxCoO2 compounds reading upon the claimed mixed metal oxides of instant claims 23-24 and 27, it is also noted that the claimed mixed metal oxides are obvious species of compounds having “a perovskite type” crystal structure and/or are known functionally equivalent (thermo)electric mixed metal oxide to several of the mixed metal oxide compounds specifically disclosed by Penneck (e.g. SrTiO3, BaTiO3, etc.) as suitable for the particulate filler.  Hence, the Examiner takes the position that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize NaxCoO2, particularly as disclosed by Askit, as a mixed metal oxide particulate filler in the invention taught by Penneck given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 26, although Penneck does not specifically recite that the dielectric nonlinear response is reversible as instantly claimed, given that Penneck discloses particulate mixed metal oxides and polymer matrix materials as utilized in the instant invention, in a content as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect the nonlinear material taught by Penneck to be reversible with applied electric field as in the claimed invention and/or to utilize routine experimentation as disclosed by Penneck to select the materials and contents thereof to provide the desired electrical properties for a particular end use, including desired 
With regards to instant claims 30-31, as noted above, Penneck discloses that suitable polymers include siloxane copolymers or silicone rubbers including those derived from dimethyl siloxane, and more particularly discloses that the polymers may contain a cure system as a conventionally used additive (Col. 5, lines 2-5), and that if the article is to be heat-shrinkable, the article is preferably made of suitable cross-linked or cross-linkable polymer (Col. 5, lines 46-50), Penneck provides a clear teaching and/or suggestion of utilizing a curable silicone resin.  Hence, the claimed invention as recited in instant claims 30-31 would have been obvious over the teachings of Penneck in view of Askit.
With regards to instant claim 36, Penneck discloses that the polymer may contain one or more conventionally used additives as noted above, including for example, processing aids and plasticizers that may broadly encompass a “solvent”, and also discloses that the material may be in the form of a shaped article or may be in the form of a dispersion or solution thereof in a liquid, for example a paint or varnish which upon drying will leave a coating of the material on the equipment to which the paint or varnish has been applied (Col. 5, lines 2-5 and 15-21) with various example compositions comprising a solvent in an amount that would still render the claimed mixed metal oxide content obvious with regards to the paint/varnish composition given the weight ratios disclosed by Penneck as discussed above with regards to the dry components and/or would still render the claimed weight range obvious when a minor amount of solvent is still present in the “dry” coating (Examples).  Hence, the claimed invention as broadly recited in instant claim 36 would have been obvious over the teachings of Penneck in view of Askit.
Claims 21-24, 26, 27, 30, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Eder (DE102012217744A1) in view of Lang (US2018/0145554).  Eder discloses a thermoelectric layer comprising thermoelectric particles that are arranged in a percolating manner in the thermoelectric layer (Paragraph 0001), preferably dispersed or incorporated into a matrix made of thermally insulating synthetic resin in a percolating arrangement (Paragraphs 0005, 0006, 0012 and 0016) comprising the particles connected at edge points (Paragraph 0007), with a binder material arranged at the contact points of the thermoelectric particles to improve the electrical conductivity of the thermoelectric layer (Paragraphs 0001 and 0010), thereby creating current paths in the thermoelectric layer (Paragraph 0021).  Eder discloses that the synthetic resin is preferably a silazane, a siloxane, particularly a silicone elastomer, an epoxy resin, a polyethylene glycol, a polyvinylpyrrolidone, a polyvinyl alcohol and/or a thermoplastic based on acrylonitrile (Paragraph 0012, reading upon the broadly claimed dielectric matrix material of instant claim 21, and particularly the claimed resin of instant claims 30 and 31); while the thermoelectric particles are preferably delafossite, Ti2O3, NaCoO2 (reading upon the claimed mixed metal oxide formula of instant claim 21 as well as instant claims 23-24), copper oxide, copper sulfide, Bi2Te3, titanium oxide, titanate, ZnO, SiGe and/or tin oxide doped with antimony, noting that the first six thermoelectric particles are p-semiconductors and the remaining five thermoelectric particles are n-semiconductors (Paragraph 0011).  Eder discloses that the size distribution and shape of the thermoelectric particles are preferably selected such that the porosity P of the layer without the binder is 5 to 60% by volume (Paragraph 0009), and that the proportion of the binder material in the thermoelectric layer is preferably adapted to the aspect ratio and the size distribution of the particles, wherein in one embodiment, the thermoelectric particles are preferably platelet-shaped, .  
Hence, with regards to the claimed invention as recited in instant claims 21-24, 26 and 30-31,  Eder discloses a composite composition comprising a silicone elastomer resin as a preferred dielectric matrix material, and high aspect ratio thermoelectric platelet-shaped semiconductor particles or flakes of NaCoO2, as the mixed metal oxide having the formula as claimed dispersed in the dielectric matrix material, and given that one having ordinary skill in the art would have clearly recognized that the presence of said dispersed semiconductor platelet particles in a percolating structure as disclosed by Eder would provide a nonlinear composition that has a nonlinear conductance properties as claimed in instant claim 21 (as well as instant claim 26), the only limitation of the instantly claimed invention not expressly or implicitly disclosed by Eder is the 15 to 30 weight percent of the mixed metal oxide flakes.  However, it is again noted that Eder specifically discloses that the synthetic resin is provided in a mass ratio based on the mass of the thermoelectric particles with the binder, which is preferably antimony tin oxide (Paragraph 0012), such that the thermoelectric layer has the thermoelectric particles incorporated into the synthetic resin matrix in a percolating structure, with preferred particle and 
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize a similar amount of the semiconductor thermoelectric metal oxide platelet particles in the invention taught by Eder as disclosed by Lang reading upon and/or rendering obvious the claimed 15 to 30 weight percent, in order to provide the platelet particles in a percolating arrangement as required by Eder, wherein one having 
With regards to instant claim 27, although Eder only discloses NaCoO2, e.g. wherein x=1 and not x=0.72 as in the claimed formula, given that sodium cobalt oxides of the general formula NaxCoO2 wherein the value of x varies to include the claimed 0.72 are known functionally equivalent thermoelectric compounds in the art, the compound as recited in instant claim 27 would have been obvious over the teachings of Eder given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, and hence instant claim 27 would have been obvious over the teachings of Eder in view of Lang.
With regards to instant claim 36, Eder discloses that the thermoelectric layer may be formed from a dispersion of the thermoelectric particles and a carrier fluid, and that the synthetic resin may be dissolved in the dispersant/dispersion wherein upon drying of the carrier fluid, the particles are arranged percolating in the layer (Paragraphs 0006-007 and 0014-0016), thereby rendering instant claim 36 obvious over the teachings of Eder in view of Lang.
Response to Arguments
Applicants’ arguments filed 10/1/2021 have been fully considered but are moot in view of the new grounds of rejection presented above and/or not persuasive as they may be applied to the above new grounds of rejection given that Applicants’ evidence of allegedly unexpected results is insufficient to overcome the rejections given that: a) the data relied upon by the Applicants is not commensurate in scope with the instantly claimed invention, b) the data 
Any objection/rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicants’ claim amendments and response filed 10/1/2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Martinez (USPN 5,294,374) discloses nonlinear electrical resistance material comprising a mixture of a curable adhesive fluid binder such as a silicone rubber, and electrical filler material comprising conductive and/or semiconductive particles in an amount from 15 to 97vol% of said mixture.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 17, 2021